In an action to recover property damages and for injunctive relief to alleviate flooding conditions, the appeal is from an order of the Supreme Court, Queens County (Nahman, J.), dated February 25, 1991, which granted those branches of the respondents’ motions which were to dismiss the complaint insofar as it is asserted on behalf of the appellants.
Ordered that the order is reversed, on the law, with one bill of costs, and the complaint is reinstated insofar as it is asserted on behalf of the appellants.
The background facts of this case are summarized in the decision and order on a companion appeal decided herewith (see, Adelstein v City of New York, 188 AD2d 443 [decided herewith]).
Following renewed flooding on July 9, 1987, the plaintiffs commenced this third action to recover for additional property damage and for equitable relief. The court dismissed the complaint insofar as it is asserted on behalf of all but nine plaintiffs, on the ground that the claims of the others were barred by a 1979 stipulation terminating the initial action, commenced in 1976. We reverse.
As we held in the companion case, the court incorrectly interpreted the parties’ 1979 stipulation as foreclosing the plaintiffs from relief based on additional flooding. The 1979 stipulation which terminated the prior action brought in 1976 expressly acknowledged that it was "without prejudice to any legal rights [the plaintiffs] may have as a result of subsequent damages as the result of flooding”. This language was clearly broad enough to preserve the plaintiffs’ right to seek both *443legal and equitable relief in the event that flooding reoccurred. Thus, the instant complaint must be reinstated in its entirety. Sullivan, J. P., Lawrence, Miller and O’Brien, JJ., concur.